                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 ELECTION SYSTEMS & SOFTWARE,
 LLC,

                 Plaintiff,
                                                            Civil Action No. 18-1259-RGA
        V.

 SMARTMATIC USA CORPORATION,

                 Defendant.


                                    MEMORANDUM ORDER

               Plaintiff has filed a complaint alleging patent infringement and willful

infringement. (D.I. 1). Defendant has filed a motion to dismiss for failure to state a claim. (D.I.

10). The motion has been fully briefed. (D.I. 11 , 15, 17). Defendant alleges that the Complaint

is insufficient because it "fails to set forth a plausible explanation of how [Defendant] allegedly

practices any asserted claim of any asserted patent." (D.I. 11 at 5).

       When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), the Court must accept the complaint's factual allegations as true. See Bell At/. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007). Rule 8(a) requires "a short and plain statement of the

claim showing that the pleader is entitled to relief. " Id. at 555. The factual allegations do not

have to be detailed, but they must provide more than labels, conclusions, or a "formulaic

recitation" of the claim elements. Id. ("Factual allegations must be enough to raise a right to

relief above the speculative level ... on the assumption that all the allegations in the complaint

are true (even if doubtful in fact). "). Moreover, there must be sufficient factual matter to state a

facially plausible claim to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial
plausibility standard is satisfied when the complaint's factual content "allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged." Id. ("Where a

complaint pleads facts that are merely consistent with a defendant's liability, it stops short of the

line between possibility and plausibility of entitlement to relief." (internal quotation marks

omitted)). The Third Circuit has stated "that a court can consider a ' document integral to or

explicitly relied upon in the complaint"' without converting the motion to dismiss into a motion

for summary judgment. In re Rockefeller Center Properties, Inc. Sec. Litig., 184 F.3d 280, 287

(3d Cir. 1999) (quoting In re Burlington Coat Factory Sec. Litig. , 114 F .3d 1410, 1426 (3d Cir.

1997)).

          The Court of Appeals for the Federal Circuit has addressed the issue of the sufficiency of

a patent infringement complaint on multiple occasions. It seems apparent to me that the Court' s

view is that very little is required in order to plead a claim of patent infringement. For example,

in Disc Disease Solutions Inc. v. VGH Solutions, Inc., 888 F.3d 1256 (Fed. Cir. 2018), the Court

reversed a district court dismissal of a patent infringement complaint. In relevant part, the Court

of Appeals stated:

          The district court determined that Disc Disease failed to "explain how Defendants'
          products infringe on any of Plaintiffs claims" because it "merely alleges that certain of
          Defendants' products 'meet each and every element of at least one claim' of Plaintiffs
          patents." We disagree. Disc Disease's allegations are sufficient under the plausibility
          standard of Iqbal/ Twombly. This case involves a simple technology. The asserted patents,
          which were attached to the complaint, consist of only four independent claims. The
          complaint specifically identified the three accused products-by name and by attaching
          photos of the product packaging as exhibits-and alleged that the accused products meet
          "each and every element of at least one claim of the '113 [or '509] Patent, either literally
          or equivalently." These disclosures and allegations are enough to provide VGH Solutions
          fair notice of infringement of the asserted patents. The district court, therefore, erred in
          dismissing Disc Disease's complaint for failure to state a claim.

Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d at 1260 (citations omitted).
        In this case, the complaint alleges that a specifically-identified product infringes each of

the two patents, copies of which are attached to the complaint. Specifically, the complaint

alleges that Defendants committed an infringing act-an "offer to sell" by submitting a proposal

in response to Los Angeles County's Request for Proposals for the VSAP program. (D.I. 1

11 29, 31, 38, 39). The complaint identifies the specific product accused of infringement- the

ballot marking device offered by Defendant to Los Angeles County. (D.I. 11146, 47, 49).

Defendant argues that the relevant inquiry for direct infringement by an "offer to sell" is the final

design as recognized by Plaintiffs complaint and pre-suit communications. (D.I. 1143 ; D.I. 1-6

at 1-2). I determine that Plaintiff has pleaded sufficient facts that the final design would

plausibly be infringing based upon Los Angeles County's requested features.

         I do not think meaningful distinctions can be made between complaints on the basis of

the number of independent claims, 1 the number of accused products,2 or even the complexity of

the technology. 3 On the basis of Disc Disease, I think each count of the complaint states a claim

for direct infringement.

         Additionally, Plaintifrs complaint sufficiently states a claim for willful infringement. "A

patent infringer's subjective willfulness, whether intentional or knowing, may warrant enhanced

damages, without regard to whether his infringement was objectively reckless." Halo

Electronics, Inc. v. Pulse Electronics, Inc., 136 S.Ct. 1923, 1926 (2016); see also WBIP, 829


1
  My understanding is that the sufficiency of each claim in a complaint is based on the allegations of that particular
claim. Thus, from a sufficiency of the complaint basis, a complaint asserting two patents with two independent
claims in each patent requires the same analysis as twenty patents with two independent claims in each patent.
2
  If the products are identified, I do not see any logical difference between the amount of notice given if there is one
product or one hundred products.
3
  I am not a person of ordinary skill in the art of any technology, simple or complex. It is true that some patents are
easier for me to understand than others, but I think the more relevant audience is the accused infringer. Generally-
speaking, to a biotech company, a biotech patent is going to be simple technology even if I do not understand a word
of it. Thus, what would be incomprehensible to me is still going to give "fair notice" to the company that makes the
product, and to most companies that import, sell, or use the product.
F.3d 1317, 1341 (Fed. Cir. 2016) ("Knowledge of the patent alleged to be willfully infringed

continues to be a prerequisite to enhanced damages.").

       The following alleged facts are highly relevant. Plaintiffs complaint alleges that

Plaintiff gave Defendant notice of its infringement of the patents-in-suit on February 23, 2018.

(D.I. 1 138). After this notice, Defendant submitted a proposal offering to sell an accused

infringing product. (Id. 139). On July 19, 2018, Plaintiff sent a letter to Defendant, informing

Defendant that the ballot marking device it offered for sale infringed the patents-in-suit. (Id.   1
48-49). Defendant has continued with the VSAP proposal and development of a ballot marking

device for Los Angeles County. (Id.   1161, 72).   On these facts, it is plausible that Defendant

intentionally or knowingly infringed the patent-in-suit. Plaintiff has therefore sufficiently

alleged that Defendant willfully infringed.

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant's Motion to

Dismiss (D.I. 10) is DENIED.


                                                      Entered this
                                                                     -
                                                                     12_ day of March, 2019.
